Citation Nr: 0004835	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an effective date earlier than April 16, 
1993, for a total rating based on unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to service connection, to include on a 
secondary basis, for cervical spine disability.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in July 1969, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1992, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  A hearing was 
held before a hearing officer at the RO in March 1994, and 
the hearing officer's decision was entered in October 1994.  

The appeal was last before the Board in June 1997, at which 
time it was remanded for further development.  In conjunction 
with the same, the RO, in a rating decision entered in April 
1998, granted an earlier effective date, April 16, 1993, for 
the veteran's TDIU, with which earlier effective date, 
however, the veteran continues to disagree.  Supplemental 
Statements of the Case were mailed to the veteran in April 
1998 and November 1998.  Thereafter, the appeal was returned 
to the Board.

On appeal the veteran has raised the issues of entitlement to 
service connection for heart disease and hypertension.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

Unemployability due to service-connected disablement is not 
shown prior to April 16, 1993.




CONCLUSION OF LAW

The requirements for an effective date for an award of a TDIU 
prior to April 16, 1993, have not been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's earlier effective date 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

Under the law, in the context of this issue on appeal, the 
effective date of an award of a total rating based on 
unemployability is the earliest date as of which it is 
factually ascertainable that such benefit was warranted if a 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).

In asserting entitlement to an effective date earlier than 
April 16, 1993, for an award of a TDIU, the veteran contends 
that the proper effective date for his TDIU should be at some 
point in "1980", inasmuch as he was at that time found to 
be totally disabled by the Social Security Administration 
(SSA).  Before addressing the foregoing contention, the Board 
would initially observe that the presently assigned effective 
date for the veteran's TDIU, April 16, 1993, is the date on 
which he initially satisfied the schedular criteria necessary 
to qualify for a TDIU.  At the same time, the Board is 
cognizant that a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities".  38 C.F.R. § 4.16(b).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  The record reflects 
that the veteran in July 1990 submitted what was apparently 
his initial formal claim for a TDIU.  Such benefit was 
denied, in the absence of evidence demonstrating that the 
veteran's service-connected disabilities alone precluded him 
from securing and following substantially gainful employment, 
in a rating decision entered in November 1990.  The veteran 
did not appeal.  In light of the foregoing, and as the 
veteran has not presented a valid claim of clear and 
unmistakable error (CUE),  that decision is final for 
purposes of establishing an earlier effective date, cf. 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Board therefore turns to the record to see when the 
veteran presented a new formal or informal claim of 
entitlement, or when entitlement otherwise arose.  In this 
respect, the veteran is noted to have been hospitalized at a 
VA medical center in April 1991, however, at no time during 
that period of treatment was a claim of entitlement to 
unemployability benefits presented, and no physician ever 
suggested that the appellant was unemployable.  The treatment 
provided was for a history of a peptic ulcer and for several 
nonservice connected disorders.

Between 1990 and 1993, the veteran was periodically treated 
at VA outpatient clinics for service connected and nonservice 
connected disorders.  Additionally, in July 1991, the 
appellant requested entitlement to a temporary total rating 
based on the provisions of 38 C.F.R. § 4.30 (1999).  The 
appellant did not at any time, however, present any claim or 
evidence suggesting that entitlement to a TDIU pursuant to 38 
C.F.R. §§ 4.16, 4.17 was in order.  The treatment provided 
was for orthopedic complaints, nonservice connected 
depression, a nonservice connected cervical disorder, and a 
gastrointestinal disability.  There is no opinion from any 
physician during this time suggesting that the appellant was 
unemployable.

The veteran was afforded a VA examination in March 1992.  
During the examination diagnoses relative to the lumbar 
spine, left wrist, and right ankle were entered.  
Additionally, in February 1992, the appellant was 
hospitalized for approximately two inpatient days for care of 
a gastrointestinal disability.  Again, however, the appellant 
did not at any time present any claim or competent medical 
evidence suggesting that entitlement to a TDIU pursuant to 38 
C.F.R. §§ 4.16, 4.17 was in order 

On April 16, 1993, the veteran presented a claim of 
entitlement to increased evaluations for his service 
connected disabilities.  Based on this claim the RO in April 
1998 granted benefits based on the provisions of 38 C.F.R. § 
4.16.

In light of the foregoing, it is evident that entitlement to 
a total rating based on individual unemployability due to 
service connected disabilities was not clinically 
ascertainable prior to April 16, 1993.  It follows then that 
the effective date for an increased evaluation cannot, even 
under a best case scenario, be any earlier than the date of 
receipt of claim, April 16, 1993.  38 C.F.R. § 3.400(o)(2).  
Hence, in the absence of a new claim prior to April 16, 1993; 
in the absence of medical evidence demonstrating that a total 
disability evaluation based on individual unemployability was 
not factually ascertainable prior to April 16, 1993; and in 
view of the totality of the evidence, the Board finds that 
the preponderance of the evidence is against entitlement to 
an effective date.  Hence, the claim is denied.

In reaching this decision the Board considered the contention 
that the proper effective date for his TDIU should be at some 
point nearly twenty years ago, coincident with the time from 
which he was found to be totally disabled by the SSA.  The 
prior final rating decision of November 1990, however, 
postdated his initial entitlement to SSA benefits.  Hence, as 
the effective date assigned may not predate a prior final 
rating decision absent a finding of CUE, it follows that an 
award entered decades ago may not form the basis for an 
earlier effective date. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than April 16, 1993, for an award 
of a total rating based on unemployability due to service-
connected disabilities is denied.


REMAND

With respect to the claim of entitlement to service 
connection for a cervical disability, to include on a 
secondary basis, the appellant avers, in part, that he 
presently has a chronic cervical disorder due to trauma 
sustained in a car accident in the mid-1950's.  In this 
regard, the Board observes that volume three of the claims 
file contains a January 1981 letter from Russell L. Thomas, 
M.D., who opined that the veteran had chronic cervical 
radiculopathy which was likely "aggravated by his auto 
accident."  Unfortunately, only "Page 2" of this 
correspondence item is of record.  Moreover, the file 
elsewhere reflects that the veteran has been involved in more 
than one car accident postservice.  Hence, it is not clear 
which accident(s) Dr. Thomas may be referring to.  
Nevertheless, inasmuch as Dr. Thomas' statement may 
conceivably relate present disablement involving the 
veteran's cervical spine to service, the Board is of the view 
that this claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West).  At the same time, although the veteran is also 
asserting service connection for cervical spine disability on 
a secondary basis, his related claim has not yet been 
considered on such basis by the RO.  Further development is 
therefore in order, to include an attempt to procure a copy 
of the missing first page of the above-cited January 1981 
item of correspondence from Dr. Thomas.

The Board further notes that, in a November 1998 of a 
Supplemental Statement of the Case, the veteran was notified 
that service connection for thoracic spine disability had 
been denied.  Thereafter, the veteran's representative, in an 
item of correspondence dated in September 1999, conveyed 
disagreement with such denial. On assessing the foregoing in 
light of Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), 
the veteran's claim for service connection for thoracic spine 
disability must, in the present REMAND, be formally referred 
to the RO for the issuance of an appropriate Statement of the 
Case (SOC).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or private, 
who may possess clinical evidence, not 
currently of record, which he feels would 
be helpful to his claim.  The RO should 
also request the veteran to provide the 
address for Russell L. Thomas, M.D., by 
whom he was apparently seen in 1981.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, to 
specifically include a missing first page 
of a January 1981 item of correspondence 
from Russell L. Thomas, M.D.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a cervical 
disorder to include entitlement to 
secondary service connection.

3.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  In addition, whether 
or not it becomes incumbent on the RO to 
issue the foregoing SSOC, the RO must, in 
any event, issue a SOC to the veteran 
addressing his recently denied claim for 
service connection for thoracic spine 
disability.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  A CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when 
called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for the error.  Thus, even where the premise of error 
is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

